NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                  NNENNA IFEZUE, Petitioner Employee,

                                        v.

     THE INDUSTRIAL COMMISSION OF ARIZONA, Respondent,

          IRONWOOD PHYSICIANS PC, Respondent Employer,

    COPPERPOINT PREMIER INSURANCE CO, Respondent Carrier.

                             No. 1 CA-IC 21-0006
                               FILED 9-21-2021


               Special Action - Industrial Commission
                    ICA Claim No. 20192-110167
                   Carrier Claim No. 1000011099
        The Honorable Jeanne Steiner, Administrative Law Judge

                                  AFFIRMED


                               APPEARANCES

Nnenna Ifezue, Mesa
Petitioner Employee

Industrial Commission of Arizona, Phoenix
By Gaetano J. Testini
Counsel for Respondent

CopperPoint Premier Insurance Company, Phoenix
By Deborah E. Mittelman
Counsel for Respondent Employer and Carrier
                 IFEZUE v. IRONWOOD/COPPERPOINT
                          Decision of the Court




                      MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell delivered the decision of the Court,
in which Judge Samuel A. Thumma and Judge Maurice Portley1 joined.


C A M P B E L L, Judge:

¶1          Petitioner Nnenna Ifezue seeks review of an Industrial
Commission of Arizona (“ICA”) Award closing her workers’ compensation
claim. The Administrative Law Judge (“ALJ”) found no further need for
active medical treatment of her industrial injury and no permanent
impairment. Having reviewed the record, we affirm.

                             BACKGROUND

¶2            In July 2019, Ifezue leaned back in a chair at work and fell on
her right side. The fall injured her right arm, right shoulder, right hip, and
neck. She was helped to her feet by co-workers and experienced pain, but
because she was only on her second day at a new job, she continued
working that day and for the next several weeks. Over those weeks, her
symptoms worsened. About three weeks after the fall, she sought medical
treatment. Her workers’ compensation claim was accepted by Respondent
CopperPoint Premiere Insurance Co., and she received treatment over the
next several months from Dr. Michael McGrath.

¶3           In January 2020, two new doctors, Dr. Amit Sahasrabudhe
and Dr. James Maxwell, conducted an Independent Medical Examination
(“IME”). The IME found no permanent impairment, and CopperPoint
closed Ifezue’s claim, even though she had not been discharged by
Dr. McGrath. Ifezue challenged the closure of her claim. The ALJ received
evidence and heard testimony from Ifezue as well as Drs. McGrath,
Sahasrabudhe, and Maxwell.2


1      The Honorable Maurice Portley, Retired Judge of the Court of
Appeals, Division One, has been authorized to sit in this matter pursuant
to Article 6, Section 3, of the Arizona Constitution.
2      Other than the hearing testimony, the only medical evidence in our
record is the IME report, which summarizes Dr. McGrath’s findings and
treatment from before January 2020.


                                      2
                 IFEZUE v. IRONWOOD/COPPERPOINT
                          Decision of the Court

¶4              Dr. McGrath, a board-eligible orthopedic surgeon, testified
that his initial diagnoses were neck strain, right shoulder strain, right elbow
inflammation, and right hip joint inflammation. During the first six months
of treatment, he gave Ifezue steroid injections in the right shoulder and
right hip area to alleviate her pain. Those injections worked temporarily,
but her pain returned within two weeks. Dr. McGrath also prescribed anti-
inflammatories and muscle relaxers, but they only helped temporarily as
well. About six months into treatment, his diagnosis evolved into
“piriformis syndrome.” By that time, he did not consider Ifezue medically
stationary and recommended further treatment, including physical therapy
and electrical stimulation. Throughout the treatment, Dr. McGrath advised
Ifezue not to work because her right side was “so weak.”

¶5             Dr. Sahasrabudhe, a board-certified orthopedic surgeon,
testified that both he and Dr. Maxwell examined Ifezue but could find no
objective condition resulting from her work injury that could cause the
symptoms she described. Dr. Sahasrabudhe reviewed Dr. McGrath’s
records and noted that, after the injury, Ifezue described her pain as
increasing rather than decreasing. This was unusual. His review of the
magnetic resonance imaging (“MRI”) showed no objective evidence that
would explain Ifezue’s continuing complaints or lack of improvement. The
MRI of her right shoulder showed evidence of a contusion that should have
resolved by the time of the IME. Dr. Sahasrabudhe testified similarly about
the MRI of Ifezue’s right hip.

¶6             Dr. Sahasrabudhe also expressed reservations about
Dr. McGrath’s diagnosis of piriformis syndrome. Dr. McGrath testified that
he came to that diagnosis after giving Ifezue certain hip injections, to which
she responded favorably. Dr. Sahasrabudhe testified that hitting the
piriformis with a targeted injection would be very difficult, even when
using guided imaging, because it is a tiny muscle, deep inside the pelvis.
He saw no indication that Dr. McGrath used such guidance. Furthermore,
he testified that piriformis syndrome is an uncommon diagnosis, often used
when a physician cannot otherwise identify the source of a patient’s
complaints about pain in the hip area. He concluded there was no objective
evidence that Ifezue’s work injury was the cause of the pain she described,
especially as her observable injuries had ample time to heal before the IME.
He contended that Ifezue was medically stationary with no permanent
impairment.

¶7           The ALJ found Dr. Sahasrabudhe’s testimony “more probably
correct and well-founded.” The ALJ closed the claim without permanent



                                      3
                 IFEZUE v. IRONWOOD/COPPERPOINT
                          Decision of the Court

impairment. Ifezue requested review, but the ALJ affirmed the prior
decision. Ifezue then timely sought our review.

                               DISCUSSION

¶8            In reviewing the ICA’s findings and awards, we defer to the
factual findings of the ALJ but review questions of law de novo. Young v.
Indus. Comm’n, 204 Ariz. 267, 270, ¶ 14 (App. 2003). We consider the
evidence in the light most favorable to upholding the Award. Lovitch v.
Indus. Comm’n, 202 Ariz. 102, 105, ¶ 16 (App. 2002). The ALJ has the primary
responsibility to resolve conflicts in medical-opinion evidence. Carousel
Snack Bar v. Indus. Comm’n, 156 Ariz. 43, 46 (1988); Kaibab Indus. v. Indus.
Comm’n, 196 Ariz. 601, 609, ¶ 25 (App. 2000). We defer to the ALJ’s
resolution of conflicting evidence and affirm the ALJ’s findings if any
reasonable theory of the evidence supports them. Perry v. Indus. Comm’n,
112 Ariz. 397, 398–99 (1975). An award based on conflicting medical
testimony will not be disturbed. Smiles v. Indus. Comm’n, 2 Ariz.App. 167,
168 (1965).

¶9             On appeal, Ifezue argues that the ALJ should have accepted
Dr. McGrath’s opinion and rejected Dr. Sahasrabudhe’s. She asserts that the
evidence in favor of Dr. McGrath’s opinion is stronger and that
Dr. McGrath was a more credible witness. However, we do not reweigh the
evidence. Salt River Project v. Indus. Comm’n, 128 Ariz. 541, 544 (1981).
Furthermore, “when two equally honest and experienced expert witnesses
reach opposite conclusions, the only thing the trier of fact can do is to decide
which one of these witnesses is more probably correct in his conclusion,”
and “we are bound by the conclusion . . . reached as to which witness was
more probably correct.” Hewett v. Indus. Comm’n, 72 Ariz. 203, 209 (1951).
As we stated in Kilkenny v. Industrial Commission, “where there is a conflict
in the evidence, the [ALJ] has the duty of resolving the conflict, and said
resolution will not be disturbed on appeal even if this Court as the trier of
fact would have reached a different conclusion on the evidence.” 15
Ariz.App. 571, 573 (1971) (internal citations omitted). Here, the ALJ found
Dr. Sahasrabudhe’s opinion “well-founded” and “more probably correct,”
and there is ample evidence in the record supporting the ALJ’s conclusion.
Dr. Sahasrabudhe, who was board-certified, was better qualified than
Dr. McGrath, who was only board-eligible. Moreover, Dr. Sahasrabudhe’s
opinion was based on objective observations while Dr. McGrath’s
piriformis diagnosis appeared to be speculation resulting from trial and
error. Ifezue credibly testified that she was suffering. But she did not show
that her suffering resulted from a work-related injury.



                                       4
        IFEZUE v. IRONWOOD/COPPERPOINT
                 Decision of the Court

                        CONCLUSION

¶10   We affirm.




                   AMY M. WOOD • Clerk of the Court
                   FILED: AA




                                  5